Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, line 4, “a human movement model” should be changed to “the human movement model”. The same remark applies to claim 15, which recites similar limitation.
Claim 3, line 5, “a plurality of movements” should be changed to “the plurality of movements”. The same remark applies to claim 17, which recites similar limitation.
Claim 8, lines 3-4, “the combinations of movements” should be changed to “a combinations of movements”
Claim 9, line 2: “the group” should be changed to “a group”
Claim 10, line 2: “the group” should be changed to “a group”
Claim 13, line 2: “the group” should be changed to “a group”
Appropriate correction is required.

The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“assigning a non-uniform probability of spatiotemporal representations of a 
plurality of movements corresponding to a non-uniform probability that the plurality of movements occur in a human body; and estimating one or more movements of the user represented by spatiotemporal representations of a plurality of (N) degrees of freedom (DOF) that maximize a joint probability comprising a first probability that the measured movements match the estimated movements and a second probability that the human movement model assigns to the spatiotemporal representations of the estimated movements”

The relevant prior art of record, Ahdoot (US-PGPUB 2011/0256914) discloses a method for estimating movement based on a human movement model, in a virtual, augmented or mixed reality environment, (see at least: Fig. 2, and Par. 0048-0049, the controller 60 is able to compose a mathematical model of the player's form that accurately represents the player's physical position and anatomical orientation at that moment, and calculate the motion trajectory of the band, [i.e., estimating movement based on a human movement model]. Further, Par. 0024, discloses the predicting motions of the players and 
in a virtual, augmented or mixed reality device, (60 in Fig. 2): 
generating a human movement model comprising of spatiotemporal representations of a plurality of movements, of players (humans), (see at least: Par. 0048,  0050, the controller 60 is able to compose mathematical models of each of the players 5 in a mathematical 3-space that accurately represents each of the player's physical position and anatomical orientation at that moment relative to the other of the player 5, [i.e., composing the mathematical models of players represents the spatiotemporal representations of a plurality of movements of the players”]. Further, Par. 0061, discloses the 3D positional motions and time are used to arrive at velocities and accelerations of motions, [i.e., spatiotemporal representations of a plurality of movements]. Further, Par. 0051, discloses stored table, [i.e., storing model]. Further, Par. 0066, discloses a memory addressing look up table, which implicitly stores the human movement model);
receiving, from one or more movement recorders, movement recordings measuring movements of a user, (see at least: Par. 0051, using an improved video frame processing method that enables the combative motions between two distant players 5 to be calculated and compared with respect to each other, [i.e., implicitly receiving movement recordings measuring movements of a user using an improved video frame processing method]);
estimating one or more movements of the user represented by spatiotemporal representations, (see at least: Par. 0061-0062, 3D positional motions and time, (spatiotemporal representations), are used to arrive at velocities and accelerations of 
However, while disclosing compose mathematical models of each of the players, (movement model); and a programmer assisted learning, which is accomplished during the detection and follow up of a player's real time motions compared to an existing predicted values in the memory bank; Ahdoot fails to teach or suggest, either alone or in combination with the other cited references, the assigning a non-uniform probability of spatiotemporal representations of a plurality of movements corresponding to a non-uniform probability that the plurality of movements occur in a human body; and estimating one or more movements of the user represented by spatiotemporal representations of a plurality of (N) degrees of freedom (DOF) that maximize a joint probability comprising a first probability that the measured movements match the estimated movements and a second probability that the human movement model assigns to the spatiotemporal representations of the estimated movements”

A further prior art of record, Chang et al, (US-PGPUB 2017/0238055) discloses the method including the understanding developed by the machine learning includes a assigning spatiotemporal representations of a plurality of movements to the plurality of events, corresponding to the plurality of players or humans movements], (see at least: Fig. 1, Par. 0221-0222). Chang et al further discloses that the user can specify use of probability distributions conditioned on multiple types of motion/position data and other data, to generate metrics, pattern analysis or predictions. In embodiments, the pattern analysis facility includes at least one tool selected from the group consisting of a pattern visualization tool, a statistical analysis tool, a machine learning tool, and a simulation tool, [i.e., the user can specify the probability of spatiotemporal representations of plurality of movements], (see at least: Par. 0146). However, while disclosing that the user can specify use of probability distributions of spatiotemporal representations of plurality of movements; Chang et al fails to teach or suggest, either alone or in combination with the other cited references, that the pattern analysis facility, (movement model), assigns a non-uniform probability of spatiotemporal representations of a plurality of movements corresponding to a non-uniform probability that the plurality of movements occur in a human body; and estimating one or more movements of the user represented by a plurality of (N) degrees of freedom (DOF) that maximize a joint probability comprising a first probability that the measured movements match the estimated movements and a second probability that the human movement model assigns to the spatiotemporal representations of the estimated movements”

Another prior art of record, Mathews et al, (US-PGPUB 2013/0006577) discloses a non-uniform probability of detection over the target state space, [i.e., non-uniform probability of target motion], (Par. 0083); and a the use of a Joint Probabilistic Data Association (JPDA) process for estimating the joint state of the targets 10, 12, (see at least: Figs. 3-4, and Par. 0058-0064); fails to teach or suggest, either alone or in combination with the other cited references, the assigning a non-uniform probability of spatiotemporal representations of a plurality of movements corresponding to a non-uniform probability that the plurality of movements occur in a human body; and estimating one or more movements of the user represented by spatiotemporal representations of a plurality of (N) degrees of freedom (DOF) that maximize a joint probability comprising a first probability that the measured movements match the estimated movements and a second probability that the human movement model assigns to the spatiotemporal representations of the estimated movements”

An additional  prior art of record, Andriluka et al, US-PGPUB 2013/0271458, discloses the multi-person flexible pictorial structural model, which incorporates interactions as a form of constraints on positions of the body parts of the interacting people, using the joint posterior distribution over configurations of interacting people, (see joint likelihood to be factorized into the product of likelihoods of each person, (Par. 0048). However, while disclosing multi-person flexible pictorial structural model, [i.e., movement model], which incorporates interactions as a form of constraints on positions of the body parts of the interacting people, [i.e., interaction between humans body parts], and allowing the joint likelihood to be factorized into the product of likelihoods of each person; Andriluka fails to teach or suggest, either alone or in combination with the other cited references, the assigning non-uniform probability of spatiotemporal representations of a plurality of movements corresponding to a non-uniform probability that the plurality of movements occur in a human body; and estimating one or more movements of the user represented by spatiotemporal representations of a plurality of (N) degrees of freedom (DOF) that maximize a joint probability comprising a first probability that the measured movements match the estimated movements and a second probability that the human movement model assigns to the spatiotemporal representations of the estimated movements”

	Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 1. As such, claim 15 is in condition for allowance, for at least similar reasons, as stated above.




Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
US-PGPUB 20130191908, discloses using Bayesian techniques to match a 
current sample of motion-characteristics to the joint probability distribution for the set of all prior motion-characteristics (Par. 0084)
US-PGPUB 2007/0216675, discloses maximizing the joint distribution of inter-
frame motion, (Par. 0079).
US-PGPUB 2012/0299828, discloses maximizing the joint likelihood with 
separate classifiers, for determining the motion state, (Par. 0028-0034)
Tanaya et al, (“Learning Sparse Representations for Human Action recognition”, 
IEEE Transactions on pattern analysis and machine intelligence, Vol. 34, No. 8, August 2012, Pages 1576-1587), discloses recognizing human movements-physical actions as well as facial expressions based on spatiotemporal representations of movements.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            03/22/2021